                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 1 of 15 Page ID #:337



                                                                                        1   Edward Gartenberg (State Bar No. 102693)
                                                                                            Milena Dolukhanyan (State Bar No. 303157)
                                                                                        2   GARTENBERG GELFAND HAYTON LLP
                                                                                            15260 Ventura Boulevard, Suite 1920
                                                                                        3   Sherman Oaks, California 91403
                                                                                            Telephone: (213) 542-2100
                                                                                        4   Facsimile: (213) 542-2101
                                                                                            egartenberg@gghslaw.com
                                                                                        5   mdolukhanyan@gghslaw.com
                                                                                        6 Attorneys for Defendants
                                                                                          TWEED FINANCIAL SERVICES,
                                                                                        7 INC. and ROBERT RUSSEL
                                                                                          TWEED
                                                                                        8

                                                                                        9
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                       10
GARTENBERG GELFAND HAYTON LLP




                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                       11
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12   SECURITIES AND EXCHANGE                       Case No.: 2:17-cv-07251-FMO-E
                                                                                            COMMISSION,
                                                                                       13
                                                                                                         Plaintiff,                       ANSWER TO FIRST AMENDED
                                                                                       14                                                 COMPLAINT
                                                                                                   vs.
                                                                                       15
                                                                                            TWEED FINANCIAL SERVICES, INC.
                                                                                       16   and ROBERT RUSSEL TWEED,
                                                                                       17                Defendants.
                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21         Defendants Tweed Financial Services, Inc. (“TFSI”) and Robert Russel
                                                                                       22   Tweed (“Tweed”) (collectively “Defendants”) hereby answer the Securities and
                                                                                       23   Exchange Commission’s (“Plaintiff”) First Amended Complaint (“FAC”) in this
                                                                                       24   matter as follows:
                                                                                       25                              JURISDICTION AND VENUE
                                                                                       26         1.     To the extent paragraph 1 of the FAC states legal conclusions, no
                                                                                       27   response is required in this Answer. To the extent that any allegations of said
                                                                                       28   paragraph may be deemed factual, Defendants lack sufficient knowledge or

                                                                                                                                      1
                                                                                                                      ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 2 of 15 Page ID #:338



                                                                                        1   information to admit or deny the remaining allegations contained in said paragraph,
                                                                                        2   and on that basis deny each and every such allegation contained in said paragraph.
                                                                                        3         2.     To the extent paragraph 2 of the FAC states legal conclusions, no
                                                                                        4   response is required in this Answer. To the extent that any allegations of said
                                                                                        5   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        6   contained in said paragraph.
                                                                                        7         3.     To the extent paragraph 3 of the FAC states legal conclusions, no
                                                                                        8   response is required in this Answer. To the extent that any allegations of said
                                                                                        9   paragraph may be deemed factual, Defendants admit that reside in this district but
                                                                                       10   lack sufficient knowledge or information to admit or deny the remaining allegations
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   contained in said paragraph, and on that basis deny each and every such allegation
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12   contained in said paragraph.
                                                                                       13                                      SUMMARY
                                                                                       14         4.     Answering paragraph 4 of the FAC, Defendants deny each and every
                                                                                       15   allegation contained in said paragraph.
                                                                                       16         5.     Answering paragraph 5 of the FAC, Defendants deny they “defrauded
                                                                                       17   clients.” Defendants admit the remaining allegations in said paragraph.
                                                                                       18         6.     Answering paragraph 6 of the FAC, Defendants deny that Tweed knew
                                                                                       19   about 40% of Athenian Fund’s investment in QAMF at the time. Defendants admit
                                                                                       20   the remaining allegations in said paragraph.
                                                                                       21         7.     Answering paragraph 7 of the FAC, Defendants admit that in June
                                                                                       22   2012, Tweed learned that the QAMF manager had been indicted for bank fraud and
                                                                                       23   that by June 2013, the software business Athenian Fund had invested in planned to
                                                                                       24   file for chapter 7 bankruptcy. Defendants deny the remaining allegations in said
                                                                                       25   paragraph.
                                                                                       26         8.     Answering paragraph 8 of the FAC, Defendants deny each and every
                                                                                       27   allegation contained in said paragraph
                                                                                       28


                                                                                                                                      2
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 3 of 15 Page ID #:339



                                                                                        1         9.     To the extent paragraph 9 of the FAC states legal conclusions, no
                                                                                        2   response is required in this Answer. To the extent that any allegations of said
                                                                                        3   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        4   contained in said paragraph.
                                                                                        5                                  THE DEFENDANTS
                                                                                        6         10.    Answering paragraph 10 of the FAC, Defendants admit the allegations
                                                                                        7   in said paragraph.
                                                                                        8         11.    Answering paragraph 11 of the FAC, Defendants deny that Tweed is
                                                                                        9   58. Defendants admit the remaining allegations in said paragraph.
                                                                                       10         12.    Answering paragraph 12 of the FAC, Defendants admit the allegations
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   in said paragraph.
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12         13.    Answering paragraph 13 of the FAC, Defendants admit the allegations
                                                                                       13   in said paragraph.
                                                                                       14                     RELATED INDIVIDUALS AND ENTITIES
                                                                                       15         14.    To the extent paragraph 14 of the FAC states legal conclusions, no
                                                                                       16   response is required in this Answer. To the extent that any allegations of said
                                                                                       17   paragraph may be deemed factual, answering paragraph 14 of the FAC, Defendants
                                                                                       18   admit that Athenian Fund, L.P was managed by TFSI, which was controlled by
                                                                                       19   Tweed. As to the remaining allegations, Defendants lack sufficient knowledge or
                                                                                       20   information to admit or deny the allegations contained in said paragraph, and on that
                                                                                       21   basis deny the remaining allegations contained in said paragraph.
                                                                                       22         15.    Answering paragraph 15 of the FAC, Defendants lack sufficient
                                                                                       23   knowledge or information to admit or deny the allegations contained in said
                                                                                       24   paragraph, and on that basis deny each and every such allegation contained in said
                                                                                       25   paragraph.
                                                                                       26         16.    Answering paragraph 16 of the FAC, Defendants lack sufficient
                                                                                       27   knowledge or information to admit or deny the allegations contained in said
                                                                                       28


                                                                                                                                     3
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 4 of 15 Page ID #:340



                                                                                        1   paragraph, and on that basis deny each and every such allegation contained in said
                                                                                        2   paragraph.
                                                                                        3         17.    Answering paragraph 17 of the FAC, Defendants admit that Teamwork
                                                                                        4   Retail’s president is one of Tweed’s friends and that Tweed received fees for
                                                                                        5   performing consulting services for Teamwork Retail between December 2009 and
                                                                                        6   December 2010. Defendants deny the remaining allegations in said paragraph.
                                                                                        7                            FACTUAL ALLEGATIONS
                                                                                        8         18.    Answering paragraph 18 of the FAC, Defendants admit the allegations
                                                                                        9   in said paragraph.
                                                                                       10         19.    Answering paragraph 19 of the FAC, Defendants admit the allegations
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   in said paragraph.
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12         20.    Answering paragraph 20 of the FAC, Defendants admit the allegations
                                                                                       13   in said paragraph.
                                                                                       14         21.    To the extent paragraph 21 of the FAC states legal conclusions, no
                                                                                       15   response is required in this Answer. To the extent that any allegations of said
                                                                                       16   paragraph may be deemed factual, answering the remaining allegations of paragraph
                                                                                       17   21 of the FAC, Defendants admit the allegations in said paragraph.
                                                                                       18         22.    Answering paragraph 22 of the FAC, Defendants admit that the PPM
                                                                                       19   gave broad discretion to Defendants to manage the Athenian Fund. Defendants make
                                                                                       20   reference to the PPM for its terms. Defendants deny the remaining allegations in
                                                                                       21   said paragraph.
                                                                                       22         23.    Answering paragraph 23 of the FAC, Defendants make reference to the
                                                                                       23   PPM for its terms. Defendants admit the remaining allegations in said paragraph.
                                                                                       24         24.    To the extent paragraph 24 of the FAC states legal conclusions, no
                                                                                       25   response is required in this Answer. To the extent that any allegations of said
                                                                                       26   paragraph may be deemed factual, Defendants make reference to the PPM for its
                                                                                       27   terms and Defendants admit the remaining allegations in said paragraph.
                                                                                       28


                                                                                                                                    4
                                                                                                                  ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 5 of 15 Page ID #:341



                                                                                        1         25.   Answering paragraph 25 of the FAC, Defendants make reference to the
                                                                                        2   PPM for its terms.
                                                                                        3         26.   Answering paragraph 26 of the FAC, Defendants deny each and every
                                                                                        4   allegation contained in said paragraph.
                                                                                        5         27.   Answering paragraph 27 of the FAC, Defendants deny the allegation in
                                                                                        6   the second sentence of this paragraph. Defendants lack sufficient knowledge or
                                                                                        7   information to admit or deny the allegations contained in the third sentence of this
                                                                                        8   paragraph because of the ambiguity of the word “acquaintance” and on that basis
                                                                                        9   deny each and every such allegation contained in said sentence. Defendants admit
                                                                                       10   the remaining allegations in said paragraph.
GARTENBERG GELFAND HAYTON LLP




                                                                                       11         28.   Answering paragraph 28 of the FAC, Defendants admit the allegations
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12   in said paragraph.
                                                                                       13         29.   Answering paragraph 29 of the FAC, Defendants lack sufficient
                                                                                       14   knowledge or information to admit or deny the allegations in the third sentence of
                                                                                       15   said paragraph and on that basis deny each and every such allegation contained in
                                                                                       16   said sentence. Defendants admit the remaining allegations in said paragraph.
                                                                                       17         30.   Answering paragraph 30 of the FAC, deny each and every allegation
                                                                                       18   contained in said paragraph.
                                                                                       19         31.   Answering paragraph 31 of the FAC, Defendants lack sufficient
                                                                                       20   knowledge or information to admit or deny the allegations contained in the second
                                                                                       21   sentence of this paragraph and on that basis deny each and every such allegation
                                                                                       22   contained in said sentence. Defendants admit the remaining allegations contained
                                                                                       23   in said paragraph.
                                                                                       24         32.   Answering paragraph 32 of the FAC, Defendants deny each and every
                                                                                       25   allegation contained in said paragraph.
                                                                                       26         33.   Answering paragraph 33 of the FAC, Defendants admit the allegations
                                                                                       27   contained in said paragraph.
                                                                                       28


                                                                                                                                      5
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 6 of 15 Page ID #:342



                                                                                        1         34.    Answering paragraph 34 of the FAC, Defendants deny each and every
                                                                                        2   allegation contained in said paragraph.
                                                                                        3         35.    Answering paragraph 35 of the FAC, Defendants admit Tweed received
                                                                                        4   a February 17, 2012 letter and make reference to the letter for its terms.
                                                                                        5         36.    Answering paragraph 36 of the FAC, Defendants admit the allegations
                                                                                        6   in said paragraph.
                                                                                        7         37.    Answering paragraph 37 of the FAC, Defendants deny each and every
                                                                                        8   allegation contained in said paragraph.
                                                                                        9         38.    Answering paragraph 38 of the FAC, Defendants lack sufficient
                                                                                       10   knowledge or information to admit or deny the allegations of said paragraph and on
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   that basis deny each and every allegation contained in said paragraph.
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12         39.    Answering paragraph 39 of the FAC, Defendants admit the allegations
                                                                                       13   of the first sentence of said paragraph. Defendants lack sufficient knowledge or
                                                                                       14   information to admit or deny the allegations of the second sentence of said paragraph
                                                                                       15   because of the uncertainty as to the time intended by the phrase, “Tweed knew” and
                                                                                       16   on that basis deny each and every such allegation contained in said sentence.
                                                                                       17         40.    Answering paragraph 40 of the FAC, Defendants deny each and every
                                                                                       18   allegation contained in said paragraph.
                                                                                       19         41.    Answering paragraph 41 of the FAC, Defendants deny each and every
                                                                                       20   allegation contained in said paragraph.
                                                                                       21         42.    Answering paragraph 42 of the FAC, Defendants admit that TFSI,
                                                                                       22   through Tweed, issued quarterly account statements to Athenian Fund investors.
                                                                                       23   Defendants deny the remaining allegations in said paragraph.
                                                                                       24         43.    Answering paragraph 43 of the FAC, Defendants admit the allegations
                                                                                       25   in said paragraph.
                                                                                       26         44.    Answering paragraph 44 of the FAC, Defendants admit the allegations
                                                                                       27   in said paragraph.
                                                                                       28


                                                                                                                                      6
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 7 of 15 Page ID #:343



                                                                                        1         45.    Answering paragraph 45 of the FAC, Defendants admit the allegations
                                                                                        2   in the first sentence of said paragraph. Defendants lack sufficient knowledge or
                                                                                        3   information to admit or deny the allegations of the second sentence of said paragraph
                                                                                        4   and on that basis deny each and every such allegation contained in said sentence.
                                                                                        5   Defendants lack sufficient knowledge or information to admit or deny the allegations
                                                                                        6   of the third sentence of said paragraph because of the uncertainty as to the time
                                                                                        7   intended by the phrase, “operated by a friend of Tweed” and on that basis deny each
                                                                                        8   and every such allegation contained in said sentence.
                                                                                        9         46.    Answering paragraph 46 of the FAC, Defendants deny each and every
                                                                                       10   allegation contained in said paragraph.
GARTENBERG GELFAND HAYTON LLP




                                                                                       11         47.    Answering paragraph 47 of the FAC, Defendants admit the allegations
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12   in said paragraph.
                                                                                       13         48.    Answering paragraph 48 of the FAC, Defendants deny each and every
                                                                                       14   allegation contained in said paragraph.
                                                                                       15         49.    Answering paragraph 49 of the FAC, Defendants admit the allegations
                                                                                       16   in said paragraph.
                                                                                       17         50.    Answering paragraph 50 of the FAC, Defendants admit the allegations
                                                                                       18   in said paragraph.
                                                                                       19         51.    Answering paragraph 51 of the FAC, Defendants deny each and every
                                                                                       20   allegation contained in said paragraph.
                                                                                       21         52.    Answering paragraph 52 of the FAC, Defendants deny that Teamwork
                                                                                       22   Retail has paid only a fraction of the $43,500 owed to Athenian Fund. Defendants
                                                                                       23   admit the remaining allegations in said paragraph.
                                                                                       24         53.    Answering paragraph 53 of the FAC, Defendants deny each and every
                                                                                       25   allegation contained in said paragraph.
                                                                                       26         54.    Answering paragraph 54 of the FAC, Defendants admit that Tweed
                                                                                       27   allowed ten investors to redeem a total of approximately $676,000 in capital from
                                                                                       28


                                                                                                                                      7
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 8 of 15 Page ID #:344



                                                                                        1   the Athenian Fund from 2010 through 2012. Defendants deny the remaining
                                                                                        2   allegations in said paragraph.
                                                                                        3         55.    Answering paragraph 55 of the FAC, Defendants admit the allegations
                                                                                        4   in said paragraph.
                                                                                        5         56.    Answering paragraph 56 of the FAC, Defendants admit the allegations
                                                                                        6   in the first sentence of said paragraph. Defendants lack sufficient knowledge or
                                                                                        7   sufficient information to admit or deny the allegations of the second sentence of said
                                                                                        8   paragraph and on that basis deny each and every such allegation contained in said
                                                                                        9   sentence. Defendants deny the allegations in the third sentence of said paragraph.
                                                                                       10   Defendants lack sufficient knowledge or information to admit or deny the allegations
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   of the fourth sentence of said paragraph because of the ambiguity in the phrase, “no
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12   adjustment was made to reflect the Athenian Fund’s performance in connection with
                                                                                       13   these early redemptions,” and on that basis deny each and every such allegation
                                                                                       14   contained in said sentence.
                                                                                       15         57.    Answering paragraph 57 of the FAC, Defendants lack sufficient
                                                                                       16   knowledge or information to admit or deny the allegations of paragraph because of
                                                                                       17   the ambiguity in the phrase, “redemption amounts which were adjusted to reflect the
                                                                                       18   Athenian Fund’s performance, as calculated by TFSI,” and on that basis deny each
                                                                                       19   and every such allegation contained in said paragraph.
                                                                                       20         58.    Answering paragraph 58 of the FAC, Defendants deny each and every
                                                                                       21   allegation contained in said paragraph.
                                                                                       22         59.    Answering paragraph 59 of the FAC, Defendants admit the allegations
                                                                                       23   in the first two sentences of said paragraph. Defendants deny the remaining
                                                                                       24   allegations in said paragraph.
                                                                                       25         60.    Answering paragraph 60 of the FAC, Defendants admit the allegations
                                                                                       26   in the first sentence of said paragraph. Defendants deny the remaining allegations in
                                                                                       27   said paragraph.
                                                                                       28


                                                                                                                                      8
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 9 of 15 Page ID #:345



                                                                                        1         61.    Answering paragraph 61 of the FAC, Defendants lack sufficient
                                                                                        2   knowledge or information to admit or deny the allegations of the first sentence
                                                                                        3   paragraph because of the uncertainty of the phrase, “seemed to prioritize,” and on
                                                                                        4   that basis deny each and every such allegation contained in said sentence.
                                                                                        5   Defendants admit the allegations in the third sentence of said paragraph. Defendants
                                                                                        6   deny the remaining allegations in said paragraph.
                                                                                        7         62.    Defendants deny each and every allegation contained in said paragraph.
                                                                                        8         63.    Answering paragraph 62 of the FAC, Defendants deny each and every
                                                                                        9   allegation contained in said paragraph.
                                                                                       10         64.    Answering paragraph 63 of the FAC, Defendants deny each and every
GARTENBERG GELFAND HAYTON LLP




                                                                                       11   allegation contained in said paragraph.
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                       12         65.    Answering paragraph 64 of the FAC, Defendants deny each and every
                                                                                       13   allegation contained in said paragraph.
                                                                                       14         66.    Answering paragraph 65 of the FAC, Defendants lack sufficient
                                                                                       15   knowledge or information to admit or deny the allegations contained in said
                                                                                       16   paragraph, and on that basis deny each and every such allegation contained in said
                                                                                       17   paragraph.
                                                                                       18         67.    Answering paragraph 66 of the FAC, lack sufficient knowledge or
                                                                                       19   information to admit or deny the allegations and on that basis deny each and every
                                                                                       20   such allegation contained in said paragraph.
                                                                                       21         68.    Answering paragraph 67 of the FAC, Defendants deny each and every
                                                                                       22   allegation contained in said paragraph.
                                                                                       23         69.    Answering paragraph 68 of the FAC, Defendants deny each and every
                                                                                       24   allegation contained in said paragraph.
                                                                                       25         70.    Answering paragraph 69 of the FAC, Defendants lack sufficient
                                                                                       26   knowledge or information to admit or deny the allegations contained in said
                                                                                       27   paragraph, and on that basis deny each and every such allegation contained in said
                                                                                       28   paragraph.

                                                                                                                                      9
                                                                                                                   ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 10 of 15 Page ID #:346



                                                                                         1         71.    Answering paragraph 70 of the FAC, Defendants deny each and every
                                                                                         2   allegation contained in said paragraph.
                                                                                         3         72.    Answering paragraph 71 of the FAC, Defendants lack sufficient
                                                                                         4   knowledge or information to admit or deny the allegations contained in said
                                                                                         5   paragraph, and on that basis deny each and every such allegation contained in said
                                                                                         6   paragraph.
                                                                                         7         73.    To the extent paragraph 73 of the FAC states legal conclusions, no
                                                                                         8   response is required in this Answer. To the extent that any allegations of said
                                                                                         9   paragraph may be deemed factual, Defendants make reference to the PPM for its
                                                                                        10   terms and answering the remaining allegation of paragraph 72 of the FAC,
GARTENBERG GELFAND HAYTON LLP




                                                                                        11   Defendants admit the remaining allegations in said paragraph.
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12         74.    Answering paragraph 74 of the FAC, Defendants admit that on April 3,
                                                                                        13   2014, the advisory firm directed Tweed to take certain corrective actions. As to the
                                                                                        14   remaining allegations, Defendants lack sufficient knowledge or information to admit
                                                                                        15   or deny the allegations contained in said paragraph, and on that basis deny each and
                                                                                        16   every such allegation contained in said paragraph.
                                                                                        17         75.    Answering paragraph 75 of the FAC, Defendants deny each and every
                                                                                        18   allegation contained in said paragraph.
                                                                                        19         76.    Answering paragraph 76 of the FAC, Defendants deny each and every
                                                                                        20   allegation contained in said paragraph.
                                                                                        21         77.    Answering paragraph 77 of the FAC, Defendants admit that Tweed had
                                                                                        22   been working diligently since 2012 to recover the $650,000 invested in QAMF and
                                                                                        23   that approximately $43,000 of the amount due from Teamwork Retail’s would be
                                                                                        24   repaid over time to the extent funds were available from Teamwork Retail’s
                                                                                        25   quarterly earnings. Defendants deny the remaining allegation contained in said
                                                                                        26   paragraph.
                                                                                        27         78.    Answering paragraph 78 of the FAC, Defendants deny each and every
                                                                                        28   allegation contained in said paragraph.

                                                                                                                                       10
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 11 of 15 Page ID #:347



                                                                                         1         79.   Answering paragraph 79 of the FAC, Defendants deny each and every
                                                                                         2   allegation contained in said paragraph.
                                                                                         3         80.   Answering paragraph 80 of the FAC, Defendants deny each and every
                                                                                         4   allegation contained in said paragraph.
                                                                                         5         81.   Answering paragraph 81 of the FAC, Defendants deny each and every
                                                                                         6   allegation contained in said paragraph.
                                                                                         7         82.   To the extent paragraph 82 of the FAC states legal conclusions, no
                                                                                         8   response is required in this Answer. To the extent that any allegations of said
                                                                                         9   paragraph may be deemed factual, answering the remaining allegations of paragraph
                                                                                        10   81 of the FAC, Defendants admit the allegations in said paragraph.
GARTENBERG GELFAND HAYTON LLP




                                                                                        11         83.   Answering paragraph 83 of the FAC, Defendants admit that Tweed was
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12   the primary contact with the limited partners of the Athenian Fund. Defendants
                                                                                        13   admit that at times TFSI was registered as an investment adviser and Tweed was
                                                                                        14   associated with TFSI. Defendants deny the remaining allegations in said paragraph.
                                                                                        15         84.   To the extent paragraph 84 of the FAC states legal conclusions, no
                                                                                        16   response is required in this Answer. To the extent that any allegations of said may
                                                                                        17   be deemed factual, answering paragraph 83 of the FAC, Defendants deny each and
                                                                                        18   every allegation contained in said paragraph.
                                                                                        19         85.   To the extent paragraph 85 of the FAC states legal conclusions, no
                                                                                        20   response is required in this Answer. To the extent that any allegations of said
                                                                                        21   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        22   contained in said paragraph.
                                                                                        23         86.   To the extent paragraph 86 of the FAC states legal conclusions, no
                                                                                        24   response is required in this Answer. To the extent that any allegations of said
                                                                                        25   paragraph may be deemed factual, answering paragraph 85 of the FAC, Defendants
                                                                                        26   deny each and every allegation contained in said paragraph.
                                                                                        27         87.   To the extent paragraph 87 of the FAC states legal conclusions, no
                                                                                        28   response is required in this Answer. To the extent that any allegations of said

                                                                                                                                       11
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 12 of 15 Page ID #:348



                                                                                         1   paragraph may be deemed factual, answering paragraph 86 of the FAC, Defendants
                                                                                         2   deny each and every allegation contained in said paragraph.
                                                                                         3         88.   To the extent paragraph 88 of the FAC states legal conclusions, no
                                                                                         4   response is required in this Answer. To the extent that any allegations of said
                                                                                         5   paragraph may be deemed factual, answering paragraph 86 of the FAC, Defendants
                                                                                         6   deny each and every allegation contained in said paragraph.
                                                                                         7                            FIRST CLAIM FOR RELIEF
                                                                                         8         89.   Answering paragraph 88 of the FAC, Defendants incorporate their
                                                                                         9   answers to paragraph 1 through 87 above.
                                                                                        10         90.   To the extent paragraph 90 of the FAC states legal conclusions, no
GARTENBERG GELFAND HAYTON LLP




                                                                                        11   response is required in this Answer. To the extent that any allegations of said
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        13   contained in said paragraph.
                                                                                        14         91.   Answering paragraph 91 of the FAC, Defendants deny each and every
                                                                                        15   allegation contained in said paragraph.
                                                                                        16         92.   Answering paragraph 92 of the FAC, Defendants deny each and every
                                                                                        17   allegation contained in said paragraph.
                                                                                        18         93.   To the extent paragraph 93 of the FAC states legal conclusions, no
                                                                                        19   response is required in this Answer. To the extent that any allegations of said
                                                                                        20   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        21   contained in said paragraph.
                                                                                        22                           SECOND CLAIM FOR RELIEF
                                                                                        23         94.   Answering paragraph 93 of the FAC, Defendants incorporate their
                                                                                        24   answers to paragraph 1 through 93 above.
                                                                                        25         95.   Answering paragraph 95 of the FAC, Defendants deny each and every
                                                                                        26   allegation contained in said paragraph.
                                                                                        27         96.   Answering paragraph 96 of the FAC, Defendants deny each and every
                                                                                        28   allegation contained in said paragraph.

                                                                                                                                       12
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 13 of 15 Page ID #:349



                                                                                         1         97.   To the extent paragraph 97 of the FAC states legal conclusions, no
                                                                                         2   response is required in this Answer. To the extent that any allegations of said
                                                                                         3   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                         4   contained in said paragraph.
                                                                                         5         98.   To the extent paragraph 98 of the FAC states legal conclusions, no
                                                                                         6   response is required in this Answer. To the extent that any allegations of said
                                                                                         7   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                         8   contained in said paragraph.
                                                                                         9         99.   Answering paragraph 99 of the FAC, Defendants deny each and every
                                                                                        10   allegation contained in said paragraph.
GARTENBERG GELFAND HAYTON LLP




                                                                                        11         100. To the extent paragraph 100 of the FAC states legal conclusions, no
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12   response is required in this Answer. To the extent that any allegations of said
                                                                                        13   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        14   contained in said paragraph.
                                                                                        15         101. To the extent paragraph 101 of the FAC states legal conclusions, no
                                                                                        16   response is required in this Answer. To the extent that any allegations of said
                                                                                        17   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        18   contained in said paragraph.
                                                                                        19         102. To the extent paragraph 102 of the FAC states legal conclusions, no
                                                                                        20   response is required in this Answer. To the extent that any allegations of said
                                                                                        21   paragraph may be deemed factual, Defendants deny each and every such allegation
                                                                                        22   contained in said paragraph.
                                                                                        23                         FIRST AFFIRMATIVE DEFENSE
                                                                                        24                                  (Failure to State a Claim)
                                                                                        25         1.    The FAC and each purported claim for relief therein fails to state a
                                                                                        26   cause of action upon which relief can be granted against the Defendants.
                                                                                        27

                                                                                        28


                                                                                                                                       13
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 14 of 15 Page ID #:350



                                                                                         1                         SECOND AFFIRMATIVE DEFENSE
                                                                                         2                                  (Statute of Limitation)
                                                                                         3         2.     Without admitting any wrongdoing or liability, each and every
                                                                                         4   purported claim for relief therein is barred, in whole or in part, by the applicable
                                                                                         5   statute or statutes of limitations, including but not limited to 28 U.S.C. § 2462.
                                                                                         6                         THIRD AFFIRMATIVE DEFENSE
                                                                                         7                                      (Good Faith)
                                                                                         8         3.     Actions by Defendants were undertaken in good faith and in the
                                                                                         9   absence of malicious intent to injure anyone, and were lawful, proper, privileged,
                                                                                        10   and/or justified.
GARTENBERG GELFAND HAYTON LLP




                                                                                        11                         FOURTH AFFIRMATIVE DEFENSE
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12                                         (Laches)
                                                                                        13         4.     The FAC and each purported claim for relief therein is barred by the
                                                                                        14   doctrine of laches.
                                                                                        15                          FIFTH AFFIRMATIVE DEFENSE
                                                                                        16                                   (Further Discovery)
                                                                                        17         5.     Without admitting any wrongdoing or liability, each and every
                                                                                        18   purported claim for relief herein is barred, in whole or in part, because the
                                                                                        19   Defendants were not the makers of the allegedly fraudulent misrepresentations.
                                                                                        20                          SIXTH AFFIRMATIVE DEFENSE
                                                                                        21         6.        Defendants reserve the right to timely amend or add available
                                                                                        22   affirmative defenses as Defendants becomes aware through discovery, other
                                                                                        23   investigation or additional disclosures by Plaintiff admitting any wrongdoing or
                                                                                        24   liability, each and every purported claim for relief herein is barred, in whole or in
                                                                                        25   part, because the Defendants were not the makers of the allegedly fraudulent
                                                                                        26   misrepresentations.
                                                                                        27

                                                                                        28


                                                                                                                                       14
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
                                                                                      Case 2:17-cv-07251-FMO-E Document 47 Filed 03/01/19 Page 15 of 15 Page ID #:351



                                                                                         1                                  PRAYER FOR RELIEF
                                                                                         2         The Defendants respectfully requests that this Court grant judgment in their
                                                                                         3   favor as follows:
                                                                                         4         1.     That the Plaintiff takes nothing by way of its FAC and that said FAC
                                                                                         5   be dismissed with prejudice.
                                                                                         6         2.     That Defendants be awarded his costs and expenses; and
                                                                                         7         3.     That this Court grant Defendants such other and further relief as may
                                                                                         8   be just and proper.
                                                                                         9                                    JURY DEMAND
                                                                                        10         Defendants demand trial by jury on all issues triable by a jury.
GARTENBERG GELFAND HAYTON LLP




                                                                                        11
                                IN CL UD ING PRO F ES S ION A L COR PO R AT IO NS
                                     A L IM IT ED LI A BI L IT Y P AR T N E RS HI P




                                                                                        12

                                                                                        13   Dated: March 1, 2019                          /s/Edward Gartenberg
                                                                                        14                                                 Edward Gartenberg
                                                                                        15                                                 Milena Dolukhanyan
                                                                                                                                           Gartenberg Gelfand Hayton LLP
                                                                                        16                                                 Attorneys for Defendants
                                                                                        17                                                 Robert Russel Tweed and Tweed
                                                                                                                                           Financial Services, Inc.
                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                                                                      15
                                                                                                                    ANSWER TO FIRST AMENDED COMPLAINT
